COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

GERMAN GUZMAN,                                        )
)          No.  08-06-00251-CV
                                    Appellant,                        )
)   Appeal from the
v.                                                                          )
)        County Court at Law #3
NOB, LLC,                                                          )
)       of El Paso County, Texas
                                    Appellee.                          )
)             (TC# 2006-631)
)


MEMORANDUM  OPINION

            Appellant German Guzman, proceeding pro se, filed a notice of appeal from the trial
court’s order, but did not pay the $125 filing fee required for the appeal or submit an affidavit of
indigence before or at the time he filed this notice of appeal.  See Tex.R.App.P. 5, 20.1; see also
Tex.Gov’t Code Ann. §§ 51.207, 51.941(a)(Vernon 2005); Tex.Gov’t Code Ann. § 101.041
(Vernon 2005).  By letters dated September 21, 2006 and October 12, 2006, the clerk of this
Court notified Appellant that the filing fee had not been paid and that failure to pay the filing fee
may result in dismissal of the cause pursuant to Tex.R.App.P. 42.3(b), (c) for want of
prosecution or for failure to comply with the Rules of Appellate Procedure or with a clerk’s
notice requiring a response or other action within a specific time.  On October 26, 2006, this
Court received a copy of a letter to Gilbert Sanchez, District Clerk, from Appellant, in which
Appellant states that by stating he wished to “appeal the judgment” in a letter to Mr. Sanchez, he
meant he wanted to appeal to Mr. Sanchez to reinvestigate the matter.  Appellant has failed to
show he is excused by statute or the appellate rules from paying costs, therefore we dismiss the
appeal.  See Tex.R.App.P. 5 (allowing enforcement of rule), 42.3(b), (c)(involuntary dismissal in
civil cases).



November 16, 2006
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.